Citation Nr: 0726009	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for retropatellar pain 
syndrome of the right knee.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for tendonitis of the 
right wrist.

4.  Entitlement to service connection for tendonitis of the 
left wrist.

5.  Entitlement to service connection for lumbosacral strain.

6.  Entitlement to service connection for a vaginal disease.

7.  Entitlement to service connection for tension headaches.




REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1992 to 
October 1996.  The veteran had additional active duty service 
during a subsequent period reportedly from March 1997 to 
March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from an October 2002 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Within a year of that decision, a May 
2003 rating decision was also issued by the RO on the same 
issues.  A notice of disagreement was received in June 2003, 
a statement of the case was issued in January 2004, and a 
substantive appeal was received in May 2004.

The Board observes that it appears from the record that the 
veteran's substantive appeal was formally untimely.  The 
submitted substantive appeal form is dated May 21, 2004; this 
date is more than 60 days following the January 2004 issuance 
of the statement of the case and more than a year following 
the October 2002 rating decision and a May 15, 2003 rating 
decision on the same issues.  Nevertheless, given that the RO 
preformed additional subsequent development, issued a 
supplemental statement of the case for this appeal in May 
2006, and certified the case for appeal in July 2006, it is 
apparent that the RO accepted the May 2004 substantive appeal 
as timely.  See 38 C.F.R. §§ 19.35, 20.302(b).  The Board 
will not disturb this determination and will proceed with 
appellate consideration of this case.

The Board also notes that the veteran's May 2004 substantive 
appeal submission contained the veteran's request for an 
opportunity to testify at a Travel Board hearing.  The 
veteran was scheduled to testify at a May 2007 Travel Board 
hearing and was notified of this in an April 2007 letter; 
however, the veteran failed to report for the hearing.

The issues of entitlement to service connection for 
retropatellar pain syndrome of the right knee and entitlement 
to service connection for tension headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently suffer from any diagnosed 
chronic disability of the left knee.

2.  The veteran's documented in-service injury of the right 
wrist was acute in nature and resolved without chronic 
disability or functional loss.

3.  Tendonitis of the right wrist was not manifested during 
the veteran's active duty service or for years thereafter, 
nor is any current disability of the veteran's right wrist 
shown to be otherwise causally related to the veteran's 
active duty service.

4.  Tendonitis of the left wrist was not manifested during 
the veteran's active duty service or for years thereafter, 
nor is any current disability of the veteran's left wrist 
shown to be otherwise causally related to the veteran's 
active duty service.

5.  Chronic lumbar strain was not manifested during the 
veteran's active duty service or for years thereafter, nor is 
any current chronic disability of the veteran's lumbar spine 
shown to be otherwise causally related to the veteran's 
active duty service.

6.  The veteran does not currently suffer from any diagnosed 
chronic vaginal disease.


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Tendonitis of the right wrist was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Tendonitis of the left wrist was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  Chronic lumbar strain was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

5.  Chronic vaginal disease was not incurred in or aggravated 
by the veteran's active duty service, nor may any chronic 
vaginal disease be presumed to have incurred in such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a May 2006 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, this letter advised the appellant of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet.App. 384 (1993); Sutton v. Brown, 
9 Vet.App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

In this case, the Board finds that there has been no 
prejudice to the appellant from any formal defect in the 
timing of VCAA notice.  In this regard, the Board observes 
that VCAA notice was provided in May 2006; subsequently, the 
veteran's representative submitted statements in July 2006 
stating that the appellant had "nothing further to submit."

The Board also notes that the May 2006 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in her possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims in the May 2006 VCAA letter; the 
veteran was informed to submit evidence showing the nature 
and history of the claimed disabilities.  Additionally, the 
same May 2006 VCAA letter provided notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted and 
directly explained how VA determines disability ratings and 
effective dates.  As discussed above, this notice was 
arguably untimely, but the Board finds no prejudice to the 
appellant; the veteran has had the ample time of over one 
year duration to benefit from this May 2006 notice and has 
expressly stated that he has no more evidence to submit.  
Despite the untimely notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The evidence of 
record is adequate for a final decision and there is no 
indication that any useful purpose would be served by 
delaying appellate review at this time.  Additionally, the 
Board finds below that the preponderance of the evidence is 
against granting service connection for any of the claims 
decided on appeal; thus, no ratings or effective dates will 
be assigned and questions concerning such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with these claims.



Analysis

This case involves claims of entitlement to service 
connection for various diseases and disabilities.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service Connection for a Left Knee Disability

Significantly, the most probative medical evidence of record 
reflects that the veteran does not currently suffer from a 
diagnosed disability of the left knee.  During the veteran's 
April 2003 VA examination, she reported that she "does not 
have significant pain on the left [knee]."  Examination was 
noted to reveal tenderness over the right, but not the left, 
patella; range of motion in the knees was normal bilaterally 
and there was "no instability, crepitus, or effusion in 
either knee."  The examiner determined that there was "No 
evidence of chronic left knee problem" and correspondingly 
provided no diagnosis of any left knee disability in the 
examination report.

The Board acknowledges that the service medical records 
document the veteran's complaints of knee symptoms from March 
1995, but no chronic disability of the left knee was 
diagnosed at this time or at any subsequent time during 
service or post-service.  The private medical treatment 
reports submitted by the veteran do not provide evidence of a 
diagnosed chronic disability of the left knee.  An early May 
2002 private treatment report shows that the veteran 
complained that her "knee hurt" but there is no further 
comment or findings regarding any left knee pathology.  To 
the extent that this report does address knee problems, it 
focuses upon complaints of right knee swelling with no 
suggestion of left knee involvement and no diagnosis of a 
left knee pathology.

A subsequent private medical treatment report, from a 
consultation a week later in May 2002, shows that no 
arthritis or swelling was noted in the veteran's joints; the 
joints exam was negative except for some "meniscal 
crepetance in knees."  The copies of this report in the 
claims folder are xeroxes of handwritten notes, with some 
cropping of the information at the bottom of the page; 
nevertheless, it appears that a cropped note indicates a 
suspicion of early degenerative joint disease of the knees.  
The Board has considered this note, but does not find that it 
presents a persuasive indication of a currently diagnosed 
disability of the left knee.  In light of the clear finding 
in the same report of "no arthritis" and the subsequent 
April 2003 VA examination report which specifically states 
that there was no abnormality or diagnosis found upon 
inspection of the left knee, the Board must find that the 
most probative medical evidence shows no current diagnosed 
disability of the left knee.

The Board acknowledges the veteran's own claim that she 
currently suffers from a left knee disability.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, she is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Thus, the 
Board finds that the most probative evidence is the medical 
evidence which shows that the veteran does not currently 
suffer from a diagnosed disability of the left knee.  Service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The Board observes that the July 2007 written argument 
submitted by the veteran's representative argues that service 
connection for a left knee disability should be granted as 
secondary to the veteran's right knee disability.  Service 
connection is not in effect for any right knee disability, 
and the veteran's appeal for service connection for a right 
knee disability is remanded below for additional development.  
However, the Board does not believe that a decision regarding 
entitlement to service connection for the left knee is 
inextricably intertwined such that a decision should be 
deferred pending the resolution of the appeal concerning the 
right knee; the outcome of the veteran's appeal regarding her 
right knee will have no impact upon the basis of the denial 
of this appeal for service connection for a left knee 
disability: the most probative evidence persuasively shows 
that the veteran does not currently have any diagnosed 
disability of the left knee.

Service Connection for Tendonitis of the Right Wrist

The April 2003 VA examination report diagnoses the veteran 
with bilateral wrist tendonitis, but offers no comment as to 
whether the tendonitis is etiologically related to the 
veteran's service.  The veteran has subsequently submitted 
evidence to demonstrate that she suffered a right wrist 
injury during service; in this regard a July 1998 service 
medical record has been added to the claims folder which is 
not found in the official package of service medical records 
obtained by the RO in the development of this appeal.  This 
July 1998 service medical record shows that the veteran 
complained of a swollen right wrist after falling on the 
joint.  Examination at that time revealed a "nodule dorsal 
surface at distal radius" which was assessed to be a 
ganglion cyst.  X-rays taken in connection with this 
evaluation revealed no fracture.  No chronic disability of 
the wrist was diagnosed at that time, and there is no 
indication in any service medical records of any follow-up 
treatment pertaining to the right wrist during the remainder 
of the veteran's service.

The submitted private treatment records show that the veteran 
complained of aching hands in early May 2002, followed 
closely by the onset of complaints of right hand shaking 
documented in a later May 2002 private treatment report.  The 
latter May 2002 private treatment report shows that a tremor 
was observed in the right hand when the veteran extended and 
stretched that hand.  No pathology of the right wrist was 
diagnosed or discussed in connection with these symptoms; the 
veteran's joints were assessed to be essentially normal and 
the right hand symptoms were suspected to be manifestations 
of a neurological pathology.  A November 2002 report shows 
the veteran was seen with more pain, now specified to be 
associated with the right wrist; an assessment was given of 
"Right wrist pain, etiology unclear.  Suspect may be due to 
repetitive use."

In an attempt to clarify the record with a medical opinion 
considering all of the medical evidence pertaining to the 
right wrist, the RO afforded the veteran a new VA fee-basis 
examination of the right wrist in March 2006.  The veteran 
reported a history of right wrist tendonitis for 13 years, 
and described onset as associated with doing push ups.  The 
examiner physically inspected and tested the veteran's right 
wrist in addition to obtaining an X-ray study of the joint.  
Following these steps, the examiner commented that 
"diagnosis is not possible because of normal right wrist 
exam."  The March 2006 report does not support the veteran's 
claim as the examiner explained that he "cannot resolve this 
issue without resort to mere speculation."  The examiner 
elaborated that, after reviewing all of the pertinent 
documented medical history, "I would expect with a 
significant injury that caused functional impairment that 
there would be much more documentation."  Additionally, the 
March 2006 report explains the examiner's opinion that "[the 
veteran] notes that activity does not seem to aggravate the 
problem.  Something I would expect with chronic tendonitis or 
post traumatic condition.  Normal exam today."

Thus, there appears to be some question as to whether the 
veteran currently suffers from any diagnosed chronic 
disability of the right wrist.  Regardless, even assuming 
that the veteran suffers from chronic tendonitis of the right 
wrist, there is no medical evidence to suggest that this is 
causally linked to the veteran's service.  The most recent VA 
fee-basis examination explains that the records do not 
support a finding that the veteran suffered any injury in 
service which would result in functional loss, and no other 
medical evidence form any time shows that any medical 
professional has associated a chronic disability of the right 
wrist with the veteran's service.

The Board acknowledges the veteran's own belief that she 
currently suffers from a chronic disability of the right 
wrist which was caused during her service.  However, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, she is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu, supra.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the Board finds that the most probative medical 
evidence shows that the veteran does not currently suffer 
from a diagnosed disability of the right wrist which has been 
medically linked to a service-related etiology; service 
connection is not warranted without demonstration of a 
chronic disability shown to be etiologically linked to 
service.

Service Connection for Tendonitis of the Left Wrist

The Board again notes that the April 2003 VA examination 
report diagnoses the veteran with bilateral wrist tendonitis, 
but offers no comment as to whether the tendonitis is chronic 
or etiologically related to the veteran's service.  Although 
the veteran has subsequently submitted evidence to 
demonstrate that she suffered a right wrist injury during 
service, there is no medical evidence documenting any left 
wrist injury during service.

The submitted private treatment records show that the veteran 
complained of aching hands in early May 2002, followed 
closely by the onset of complaints of right hand shaking 
documented in a later May 2002 private treatment report.  The 
latter May 2002 private treatment report shows that a tremor 
was observed in the right hand when the veteran extended and 
stretched that hand, but no tremor was observed or reported 
for the left hand.  No pathology of the left wrist was 
diagnosed or discussed in connection with these symptoms; the 
veteran's joints were assessed to be essentially normal.  A 
November 2002 report shows the veteran was seen with 
increasing pain, now specified to be associated with the 
right wrist; this report addresses right wrist symptoms 
without suggesting any pathology of the left wrist.

The Board acknowledges that the veteran was diagnosed with 
tendonitis in the left wrist in the April 2003 VA examination 
report.  However, neither the April 2003 VA examination 
report nor any other medical evidence of record suggests that 
the veteran has a chronic left wrist disability which is 
etiologically linked to the veteran's service.  The Board 
again notes that there is no evidence in the service medical 
records of any injury or symptomatology involving the left 
wrist during service.  Without evidence of any incurrence of 
chronic left wrist disability during service, and without any 
post-service medical evidence indicating that a current 
chronic left wrist disability was caused by service, service 
connection cannot be established for a disability of the left 
wrist.

Although the Board recognizes that the April 2003 VA 
examination report does not expressly discuss the question of 
etiology of the veteran's left wrist tendonitis and does not 
specify if this diagnosis is chronic, the Board does not 
believe that a remand for the addition of such an opinion 
would serve any useful purpose in this case.  There is no 
evidence of pertinent disability in service or for more than 
a year following service.  The Board accepts that the veteran 
has been diagnosed with tendonitis in the left wrist, but 
there is no true indication that any such disability is 
associated with service.  See Charles v. Principi, 16 
Vet.App. 370 (2002).  Indeed, in view of the absence of any 
abnormal findings in service and the absence of a diagnosis 
of any left wrist disability until over three years post-
service, any opinion relating the current left wrist 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

The Board acknowledges the veteran's own belief that she 
currently suffers from a chronic disability of the left wrist 
which was caused during her service.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, she is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu, supra.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the Board finds that the most probative medical 
evidence shows that the veteran does not currently suffer 
from a diagnosed chronic disability of the left wrist which 
has been medically linked to a service-related etiology; 
service connection is not warranted without demonstration of 
a chronic disability shown to be etiologically linked to 
service.

Service Connection for Lumbosacral Strain

The April 2003 VA examination report shows that the veteran's 
back manifested "No CVA [costovertebral angle] tenderness or 
tenderness over the spine.  No paraspinal musculature 
spasms."  No abnormalities were noted on range of motion 
testing and no discomfort was elicited by the testing.  The 
examination report offers a diagnosis of lumbosacral strain, 
apparently based upon the symptoms described in the veteran's 
reported history.  The veteran has submitted private medical 
records indicating neck pain and referring to chiropractic 
treatment, but no additional diagnosis of the lumbar spine is 
indicated in any of the evidence of record.

Neither the April 2003 VA examination report nor any other 
medical evidence of record suggests that the veteran has a 
chronic lumbar spine disability which is etiologically linked 
to service.  The Board again notes that there is no evidence 
in the service medical records of any injury or 
symptomatology involving the lumbar spine during service.  
Without evidence of any incurrence of chronic lumbar spine 
disability during service, and without any post-service 
medical evidence indicating that a current chronic lumbar 
spine disability was caused by service, service connection 
cannot be established for a disability of the lumbar spine.

Although the Board recognizes that the April 2003 VA 
examination report does not expressly discuss the question of 
etiology of the veteran's lumbosacral strain and does not 
specify if this diagnosis is chronic, the Board does not 
believe that a remand for the addition of such an opinion 
would serve any useful purpose in this case.  There is no 
evidence of pertinent disability in service or for more than 
a year following service.  The Board accepts that the veteran 
has been diagnosed with lumbosacral strain, but there is no 
true indication that any current chronic disability is 
associated with service.  See Charles, supra.  Indeed, in 
view of the absence of any abnormal findings in service and 
the absence of a diagnosis of any lumbar spine disability 
until over three years post-service, any opinion relating a 
current lumbar spine disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where 'no reasonable possibility exists that 
such assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

The Board acknowledges the veteran's own belief that she 
currently suffers from a chronic disability of the lumbar 
spine which was caused during her service.  However, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, she is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu, supra.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the Board finds that the most probative medical 
evidence shows that the veteran does not currently suffer 
from a diagnosed chronic disability of the lumbar spine which 
has been medically linked to a service-related etiology; 
service connection is not warranted without demonstration of 
a chronic disability shown to be etiologically linked to 
service.

Service Connection for Vaginal Disorder

Significantly, the most probative medical evidence of record 
reflects that the veteran does not currently suffer from a 
diagnosed chronic vaginal disorder.  During the veteran's 
April 2003 VA examination, she reported that she has had 
vaginal discharge approximately twice a month for 9 to 10 
years; the veteran recalled that all cultures had come back 
negative, there was no pruritis, and pap smears had been 
negative.  The examiner noted that the veteran was up to date 
on her pap smear and that her cultures were negative.  The 
examiner offered an assessment of "Intermittent vaginal 
discharge, culture negative.  This may be physiologic."  No 
diagnosis of any chronic vaginal disease was noted and, 
indeed, the examiner commented that the symptoms may be 
"physiologic," meaning that they may be normal and not 
related to any pathology or illness.

The private treatment records submitted by the veteran also 
show no evidence of a diagnosed chronic vaginal disease.  A 
November 1998 private laboratory report shows that the 
veteran was tested for Chlamydia and that this test returned 
a negative result; no diagnosis of any chronic vaginal 
disease is indicated in this report.  An early May 2002 
private treatment report shows that the veteran complained of 
vaginal discharge over the previous three weeks, but no 
diagnosis was noted.

The Board acknowledges that the veteran's service medical 
records do contain numerous references to medical attention 
paid to gynecological concerns during service, but no chronic 
vaginal disease is diagnosed in any of these reports.

A late August 1992 service medical record shows that the 
veteran was seen with complaints of excessive genital 
bleeding.  An ectopic pregnancy was suspected, but an early 
September 1992 follow-up record shows that the assessment 
made then was "Dysfunctional uterine Bleed."

In September 1992, the veteran was examined with a radiologic 
study of her pelvis.  A normal uterus was observed with no 
adnexal mass.  A minimal amount of fluid was detected which 
was determined to be probably related to recent rupture of an 
ovarian cyst.  No diagnosis of any chronic disease was noted 
at the time.

Later in September 1992, the veteran was seen for emergency 
care and treatment in connection with vaginal symptoms 
including pain and itching.  A diagnosis of vaginitis was 
given following consultation and treatment; no diagnosis of 
any chronic vaginal disease was found at that time.

A late September 1992 laboratory report in the service 
medical records shows that the veteran was found to be 
negative for Chlamydia.  Another September 1992 laboratory 
report shows that a vaginal culture revealed no abnormal 
growths and was negative for any evidence of disease.  Yet 
another September 1992 laboratory report shows that pap smear 
results were interpreted to show mild inflammation, but "no 
evidence of dysplasia or malignancy."  The rest of the 
interpretation notes listed in this report raise no 
indication that the examining professionals observed any 
evidence of chronic disease.

Service medical records dated from September 1992 and October 
1992 show that the veteran was treated for vaginal lesions 
with concern regarding possible human papilloma virus.  This 
record does not indicate, however, that the veteran was 
diagnosed with any chronic vaginal disease at that time.

An October 1992 service medical record shows that the veteran 
was seen with complaints of vaginal discomfort involving 
discharge, blisters, swelling, and itching.  These symptoms 
were assessed to be associated with pregnancy, and no chronic 
vaginal disease was diagnosed.

A November 1992 ambulance report in the service medical 
records shows that the veteran was transported via ambulance 
for emergency room treatment due to vaginal bleeding.  
Another November 1992 service medical record shows that the 
veteran experienced a spontaneous abortion of pregnancy, 
which accounted for the symptoms without any chronic disease 
diagnosed.  Another November 1992 record indicates that a 
cervical tissue sample was extracted and examined; the 
resulting diagnosis did not include any indication of chronic 
vaginal disease.

A December 1992 service medical record shows that the veteran 
was seen with complaints including vaginal itching and odor.  
A possible urinary tract infection was noted to be suspected 
during the consultation, and no chronic vaginal disease was 
diagnosed.

A pair of January 1993 laboratory reports in the service 
medical records show that the veteran was found to be 
negative for Chlamydia, negative for any growth in a cervical 
culture, and otherwise without any detected evidence of an 
active vaginal pathology.

An August 1993 service medical record shows that the veteran 
was seen for complaint of vaginal discharge and odor; an 
assessment of vaginitis was noted at that time without 
diagnosis of any chronic vaginal disease.

A January 1994 emergency treatment report in the service 
medical records shows that the veteran was seen with 
complaints of vaginal and pelvic symptoms with dysuria and 
frequency problems.  The emergency evaluation produced no 
diagnosis of any chronic disease or disability.  A January 
1994 laboratory report in the service medical records shows 
that the veteran was again found to be negative for Chlamydia 
with no indication of any other active pathology detected.  
Another January 1994 service medical record reveals that it 
was discovered that the veteran had been pregnant for 14 to 
16 weeks.

An August 1995 service medical record shows that the veteran 
was evaluated and determined to be suffering from a right 
ovarian cyst.  A September 1995 service medical record shows 
that the veteran was seen with vaginal discharge, and was 
medically assessed to be experiencing symptoms associated 
with a resolving right ovarian cyst, but still no chronic 
disease was indicated.

In summary, although review of the service medical records 
reveal numerous references to instances of medical attention 
paid to vaginal symptoms, no diagnosed chronic vaginal 
disease was ever detected in any of the testing and 
evaluation performed.  Furthermore, the Board must find that 
the probative medical evidence shows that there is no current 
diagnosed chronic vaginal disease.  The Board acknowledges 
the veteran's own claim that she currently suffers from 
chronic vaginal disease and that such a chronic vaginal 
disease was caused during service.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, she is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu, supra.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
As discussed above, the April 2003 VA examiner did not 
provide any diagnosis of a chronic vaginal disease.

Thus, the Board finds that the most probative medical 
evidence concerning the veteran's vaginal symptoms shows that 
the veteran has not been diagnosed with a chronic vaginal 
disease, including the April 2003 VA examination which 
specifically sought to identify any such diagnosis in 
connection with this claim on appeal.  Service connection 
cannot be established without a current disability.  Brammer, 
supra.

Conclusion

The weight of the competent medical evidence in the record 
shows that the veteran does not currently suffer from a 
diagnosed chronic disability of the left knee and the veteran 
does not currently suffer from a diagnosed chronic vaginal 
disease.  The weight of the competent medical evidence in the 
record also shows that any current disabilities of the right 
wrist, the left wrist, and the lumbosacral spine, are not 
causally related to the veteran's service.  The Board 
acknowledges that the veteran and her representative have 
contended that the veteran was treated for some of the 
disabilities on appeal within a year of her discharge from 
service; however, none of the submitted medical reports of 
record show any clinical diagnosis of a pertinent chronic 
disease of disability within any applicable presumptive 
period.

Because the medical evidence indicates that the claimed 
disabilities either are not currently diagnosed as chronic 
pathologies or are not related to the veteran's service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of service connection.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for tendonitis of the right 
wrist is denied.

Entitlement to service connection for tendonitis of the left 
wrist is denied.

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for a vaginal disease is 
denied.


REMAND

Entitlement to service connection for retropatellar pain 
syndrome of the right knee

Although the April 2003 VA examination report shows that 
there was no evidence of a chronic left knee pathology, the 
April 2003 VA examination report does show a diagnosis of 
right knee retropatellar pain syndrome.  The Board observes 
that the April 2003 VA examiner did not offer an etiology 
opinion regarding the likelihood that this diagnosis was a 
chronic disability causally related to the veteran's service.  
The Board further observes that the there is evidence of 
right knee symptoms during the veteran's service, including 
November 1993 and December 1993 consultations regarding right 
knee pain and a right knee injury.  Moreover, there is 
evidence of right knee treatment in private medical records 
following service; the private medical records showing post-
service right knee treatment were not of record and not 
available for review at the time of the April 2003 VA 
examination.  A July 2001 private treatment note shows that 
the veteran was concerned about right knee symptoms including 
swelling.  One of the May 2002 private treatment notes shows 
that meniscal crepitus was detected in the veteran's right 
knee at that time.  A November 2002 private report shows a 
diagnosis of "mild right knee edema with crepitus probable 
patellofemoral dysfunction."

Given the timing of the previous VA examination of the 
veteran's right knee, and given that the VA examination 
report currently of record does not offer an etiology 
opinion, the Board believes that a new VA examination is 
warranted to review the expanded record and to provide an 
etiology opinion.

Entitlement to service connection for tension headaches

The April 2003 VA examination report shows a finding of 
intact cranial nerves with a diagnosis of "tension 
headaches."  The Board observes that the April 2003 VA 
examiner did not clearly discuss whether this diagnosis 
pertains to a chronic pathology or a propensity for acute 
attacks.  Furthermore, the April 2003 VA examination report 
does not offer an etiology opinion regarding the likelihood 
that this diagnosis is causally related to the veteran's 
service.  The Board further observes that there is evidence 
of documented headache complaints during the veteran's 
service, including in January 1993, in September 1993, in 
November 1993, in April 1995, and in February 2000.  
Moreover, there is evidence regarding headache symptoms and a 
medical assessment of migraine headaches in private medical 
records following service, including in May 2001, May 2002, 
November 2002, and December 2002; the medical assessment of 
"probable migraine" is documented in the November 2002 
report.

Given the timing of the previous VA examination addressing 
the veteran's headaches, and given that the VA examination 
report currently of record does not offer an etiology opinion 
regarding any current chronic headache pathology, the Board 
believes that a new VA examination is warranted to review the 
expanded record and to provide an etiology opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of her claimed right 
knee disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please clearly identify all diagnoses 
of current, chronic disability for the 
right knee.

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran currently suffers from any 
chronic right knee disability that was 
caused by or aggravated by the veteran's 
active duty service?  

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of her claimed 
headaches.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please clearly identify all diagnoses 
of current, chronic disease manifesting 
in headache symptoms.

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran currently suffers from a 
chronic headache pathology that was 
caused by or permanently aggravated by 
the veteran's active duty service?

3.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review and 
readjudicate the issues remaining on 
appeal.  If any of the claims remain 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
J. K. BARONE	
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


